Citation Nr: 1630144	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back condition.

2. Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing in April 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2007 rating decision a claim to reopen the issue of entitlement to service connection for a back condition was denied.   While a June 2008 statement of the case reopened the claim, the appellant failed to perfect a timely appeal.  

2. New evidence received since the February 2007 rating decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a back condition.


CONCLUSIONS OF LAW

1. The February 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the February 2007 rating decision, and the claim of service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1968 rating decision VA denied entitlement to service connection for a back disorder on the basis that there was no evidence of a current back disability, and no evidence of a nexus between any disability and any incident in service.  The Veteran did not thereafter perfect a timely appeal.  Accordingly, the February 1968 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disorder, which was denied in December 1998 for lack of new and material evidence.  A timely appeal was not thereafter perfected, and hence, that decision is final.  Id.

The Veteran again attempted to reopen this claim.  While the claim was ultimately reopened, a timely appeal was not perfected to a February 2007 rating decision.  Hence, that decision is also final.  Id.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Statements from a private physician of the Veteran's dated in April 2009 noted it was as likely as not that the Veteran's low back pain was related to an injury in the military.  In March 2010, a private physician stated in a re-examination report that the claimant's chronic back pain was a direct result of the Veteran falling from a scaffold while in the Navy.  This information is new, because it was not available at the time of the previous rating decision, and it is material, because it speaks directly to the Veteran's current condition, and to whether his current condition is related to service.  Therefore, new and material evidence having been received, the claim is reopened.



ORDER

New and material evidence has been presented to reopen the claim of service connection for a back condition.


REMAND

The Veteran filed a VA Form 21-4142 in May 2016, authorizing VA to attempt to obtain records from, among other places, his private treating physician of A.K., M.D.  A report of contact from the RO in June 2016 shows that the RO reached the office of Dr. A.K. in order to fulfill that request.  A note from June 22, 2016 states that the "[r]ecords will be mailed and faxed to us in an unknown timeframe."  Though there are records from Dr. A.K. contained in the claims file, there is no evidence that any of the available records result from the May 2016 request.  Any additional records received from Dr. A.K., pertaining to the May 2016 records request, must be associated with the claims file, and if these records are not received, the Veteran must be informed of VA's inability to obtain the requested records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any records from Dr. A.K., from the most recent May 2016 request, that have not previously been associated with the claims file.  All attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If the records requested are unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2015).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the submission of additional well-reasoned medical opinion evidence linking a currently diagnosed back disorder to his military service.  The Veteran is advised that most of the probative value of a medical opinion comes from its reasoning.  Hence, an opinion with greater reasoning is assigned greater probative weight. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


